Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, none of the references of record discloses or suggests, alone or in combination, “A wire electrical discharge machine for machining a workpiece …  comprising:  a motor configured to feed the wire electrode in a wire running direction in which the wire electrode extends; a processor; and a memory having stored therein instructions, which when executed by the processor cause the wire electrical discharge machine to: control the motor so as to feed the wire electrode at a set feed rate during a machining period from a first time point at which the wire electrode moving relative to the workpiece in a direction intersecting the wire running direction is estimated to enter the workpiece, to a second time point at which the wire electrode is estimated to exit the workpiece; and control the motor so as to feed the wire electrode at a feed rate lower than the set feed rate during at least one of a first non-machining period from a processing start time point to the first time point and a second non-machining period from the second time point to a processing end time point.”.  Claims 2-5 are allowable at least for the same reason as claim 1.   Regarding claim 6, none of the references of record, discloses or suggests, “A control method of a wire electrical discharge machine …. comprising: step of controlling a motor configured to feed the wire electrode in a wire running direction in which the wire electrode extends, …  and controlling the motor so as to feed the wire electrode at a feed rate lower than the set feed rate during at least one of a first non-machining period from a processing start time point to the first time point and a second non-machining period from the second time point to a processing end time point.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761